DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-11, 13-15, 18, 19 and 22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a case that attaches to a mobile device (cellular phone) comprising a receiving space for receiving an injection device and an actuator with electronic connection to a mobile device (cellular phone) to call an emergency response number, see Halloran et al. US 9,374,120 and Langhans et al. US 2019/0260411. The prior art made of record do not teach the case comprising the combination of claim elements of claims 1 and 22 and also including a temperature sensor within one of a first or second sections of the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644